Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Theodore W. Olds III on 7/28/2021.

The application has been amended as follows: 
1. 	(CURRENTLY AMENDED) A gas turbine engine comprising: 
a main compressor section and a main turbine section;
a cooling air supply system for cooling a first location in at least one of said main compressor section and said main turbine section, said cooling air supply system including a tap for tapping cooling air compressed by said main compressor section, connected for passing said cooling air through a first heat exchanger and to a boost compressor, and then to the first location in said at least one of said main compressor section and said main turbine section; 
a fuel supply system having a fuel tank for delivering fuel to a fuel pump; 
at least one valve for selectively returning the fuel downstream of said fuel pump back to the fuel tank, cooling air supply 
first heat exchanger to cool the cooling air, and said at least one fluid moving device includes both said fan and said boost compressor; 
the at least one valve comprises a metering valve positioned downstream of said fuel pump and upstream of a combustor which receives the fuel from said fuel pump, said metering valve selectively diverting a portion of the fuel downstream of said fuel pump back to [[a]] the fuel tank, and a fuel return line connecting said metering valve to said fuel tank; [[and]] 
wherein the at least one return turbine comprises at least two return turbines with one on a bypass line and one on said return line, 
wherein a junction is positioned downstream of the fuel pump, and said bypass line passes through a pressure relief valve to return the fuel from said junction back to a second location upstream of said fuel pump,
wherein a second heat exchanger is located between the junction and the metering valve.

6. (CANCELLED)

7. (CANCELLED) 

17. (CURRENTLY AMENDED) The gas turbine engine as set forth in claim 1, wherein said at least two drive through a first shaft and said boost compressor through a second shaft.  

Reasons for Allowance
Claims 1 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record is Pool et al (US 20160265444 as referenced in OA dated 4/7/2021), Glickstein et al 
Pool teaches a gas turbine engine with a main compressor section, a main turbine section, and a fuel supply system having a first return turbine on a return line.  Glickstein teaches a gas turbine engine with a main compressor section, a main turbine section, and a turbine driving accessories.  Suciu teaches a main compressor section, a main turbine section, and a cooling air supply system with a heat exchanger and accessories such as a fan and boost compressor.  Janapaneedi teaches a gas turbine engine and that a throttling valve can be replaced with a three-way valve.  Mouton teaches a gas turbine engine with a fuel supply system having a return turbine on a bypass line that returns fuel downstream of a fuel pump  back upstream of the fuel pump.  Coffinberry teaches a gas turbine engine with a fuel supply system having a heat exchanger between a return and bypass line.
Regarding claim 1,  the prior art of record does not disclose, teach, or suggest, in combination with the other limitations of the claim, a gas turbine engine with a cooling air supply system having a first heat exchanger, a boost compressor, and a fan, and with a fuel supply system having a metering valve, a fuel return line, a bypass line, a junction, at least two return turbines with one on the bypass line and one on the return line, and a second heat exchanger between the junction and metering valve.  One of ordinary skill in the art would not combine Glickstein, Suciu, Janapaneedi, Mouton, and Coffinberry together to render the claim obvious.
Regarding claim 17, the claim is allowable at least by virtue of its respective dependency upon an allowable base claim.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN KANG/Examiner, Art Unit 3741